Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.833   Page 1 of 21




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Mark R. Krueger,

                         Plaintiff,     Case No. 19-10581

 v.                                     Judith E. Levy
                                        United States District Judge
 Experian Information Solutions,
 Inc., Trans Union LLC, and Cenlar Mag. Judge David R. Grand
 FSB,

                         Defendants.

 ________________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
   PARTIAL SUMMARY JUDGMENT [33] AND GRANTING
          DEFENDANT CENLAR’S MOTION FOR
              SUMMARY JUDGMENT [40]

      Before the Court is Plaintiff Mark Krueger’s motion for partial

summary judgment (ECF No. 33) and Defendant Cenlar FSB’s cross-

motion for summary judgment. (ECF No. 40.) Cenlar serviced Plaintiff’s

second mortgage on an income-producing property that had been

discharged in Chapter 13 bankruptcy. After the debt was discharged, it

continued to appear on credit reports furnished by Defendant Experian
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.834   Page 2 of 21




Information Solutions1 and Defendant Trans Union LLC.2 Plaintiff filed

multiple disputes to these two consumer reporting agencies (CRAs)

informing them that the reports were incorrect; the CRAs, as required by

law, turned to Cenlar to verify the information on their reports. Plaintiff

alleges that Cenlar willfully, or alternatively, negligently breached its

statutory duty to reasonably investigate Plaintiff’s disputes and correct

the CRAs under the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681s-

2(b).

        For the reasons set forth below, the Court denies Plaintiff’s motion

for summary judgment and grants Cenlar’s motion for summary

judgment.

        I.   Background

        Plaintiff filed for Chapter 13 bankruptcy on May 8, 2012. See In re

Mark Robert Krueger, No. 12-51534 (Bankr. E.D. Mich.). Included in his

repayment plan was a second mortgage on an income-producing

property, which was serviced by GMAC Mortgage and then transferred


   1 On February 28, 2020, Plaintiff and Experian stipulated to dismissal with
prejudice. (ECF No. 39.)
   2 On August 1, 2019, Plaintiff and Trans Union stipulated to dismissal with
prejudice. (ECF No. 29.)

                                      2
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.835   Page 3 of 21




to Cenlar in 2014. GMAC entered into an agreement to strip the lien on

the mortgage if Plaintiff successfully completed his Chapter 13 plan and

received discharge. (ECF No. 40-4, PageID.618.) On January 23, 2018,

Plaintiff received discharge as a result of successfully making all

payments required by the Chapter 13 plan. (ECF No. 38-4, PageID.518.)

By that time, Cenlar began taking steps under the lien-stripping

agreement to remove the balances owed from Plaintiff’s account. (ECF

No. 39, PageID.489; ECF No. 33, PageID.259.) Plaintiff’s bankruptcy case

was officially closed on April 30, 2018. (ECF No. 40-4, PageID.616.)

      In February 2018—less than a month after receiving his January

discharge from the Chapter 13 bankruptcy but before his case closed in

April– Plaintiff checked his credit report from three major CRAs:

Equifax, Experian, and Trans Union. He discovered that his credit score

was lower than he had hoped, and learned that all three CRAs were

inaccurately reporting that his account with Cenlar was open and had a

balance of $29,453 with over $10,000 past due, when it had in fact been

discharged in bankruptcy weeks before. (ECF No. 33-3, PageID.335–37;

ECF No. 33-3, PageID.349.) That same month, Plaintiff submitted online



                                      3
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.836   Page 4 of 21




disputes to the CRAs and they, as required by law, forwarded the

disputes to Cenlar to reinvestigate.

      Cenlar’s statutory duty when it receives such disputes is to: (1)

conduct an investigation; (2) review any information provided by the

CRA; (3) report the results of the investigation to the CRA; (4) report any

inaccuracies to all CRAs which may have received inaccurate

information, and (5) correct any inaccuracies in the information it

provides. See Shaw v. Equifax Info. Sols., Inc., 204 F. Supp. 3d 956, 959–

60 (E.D. Mich. 2016) (citing 15 U.S.C. § 1681s–2(b)(1)(E)). Cenlar asserts

that it took these steps. Nonetheless, only one of the three CRAs, Equifax,

updated Plaintiff’s credit report accurately. (ECF No. 33-3, PageID.423.)

Trans Union and Experian continued to improperly report Plaintiff’s

account with Cenlar as open with late payments and a past-due balance.

(ECF No. 33, PageID.171.)

      Throughout 2018 and into 2019, Plaintiff sent at least six more

disputes to the CRAs, which Cenlar responded to in turn. (ECF No. 40,

PageID.584.) At one point in 2018, Trans Union began reporting the

account as closed with no balance, but began re-reporting it as open in

February 2019. (ECF No. 33, PageID.172.) Experian continuously

                                       4
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.837   Page 5 of 21




reported the account as open with a past-due balance during this time

period. (Id.) Plaintiff states that he contacted Cenlar directly by phone in

March 2019 to discuss the account and that Cenlar’s representatives

informed Plaintiff that they were unable to discuss it because Plaintiff

was in the midst of Chapter 13 bankruptcy, although he was not. (ECF

No. 33, PageID.173; ECF No. 33-3, PageID.415.) Cenlar does not have

records of a conversation directly with Plaintiff, and, while it noted some

communication may have taken place with Plaintiff’s bankruptcy

attorney, it is unclear who was part of the communication or when it took

place. (ECF No. 33-2, PageID.284–285.) The Cenlar account was

completely removed from Plaintiff’s credit report by February 21, 2019.

(ECF No. 38, PageID.523.)

      Plaintiff’s lawsuit alleges that Cenlar violated the FCRA,

specifically with regard to 15 U.S.C. § 1681s-2(b). Plaintiff alleges that

Cenlar acted willfully under section 1681n of the FCRA and negligently

under section 1681o in its investigation and review, resulting in

inaccurate reporting to the CRAs. He argues that he is entitled to actual,

statutory, and punitive damages under the FCRA. (ECF No. 1.) Cenlar

denies Plaintiff’s allegations. (ECF No. 13.)

                                      5
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.838   Page 6 of 21




      In Cenlar’s motion for summary judgment, it argues that Plaintiff’s

claim fails because he cannot prove actual damages, lacks standing, and

cannot prove that Cenlar’s actions were willful. (ECF No. 40.) In

Plaintiff’s motion for summary judgment, he argues that Cenlar violated

the FCRA as a matter of law when it failed to conduct a reasonable

investigation of Plaintiff’s dispute, and then willfully made inaccurate

reports to the CRAs. (ECF No. 33.)

      II.   Legal Standard

      Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

      III. Analysis

                                      6
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.839   Page 7 of 21




      A.     Cenlar’s Motion for Summary Judgment

           1. Willful Violation

      As set forth above, under section 1681n of the FCRA, Plaintiff must

show that Cenlar acted willfully in failing to comply with its statutory

duties pursuant to the FCRA, resulting in inaccurate reporting to CRAs.

15 U.S.C. §1681n. There are five statutory duties imposed on furnishers

of consumer information under the FCRA section 1681s–2:

      After receiving notice pursuant to [§] 1681i(a)(2) of this title
      of a dispute with regard to the completeness or accuracy of
      any information provided by a person to a consumer reporting
      agency, the person shall—
      (A) conduct an investigation with respect to the disputed
      information;
      (B) review all relevant information provided by the [CRA]
      pursuant to [§ ] 1681i(a)(2) of this title;
      (C) report the results of the investigation to the [CRA];
      (D) if the investigation finds that the information is
      incomplete or inaccurate, report those results to all other
      [CRAs] to which the person furnished the information and
      that compile and maintain files on consumers on a nationwide
      basis; and
      (E) if an item of information disputed by a consumer is found
      to be inaccurate or incomplete or cannot be verified after any
      reinvestigation under paragraph (1), for purposes of reporting
      to a [CRA] only, as appropriate, based on the results of the
      reinvestigation promptly—
                                      7
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.840   Page 8 of 21




      (i) modify that item of information;
      (ii) delete that item of information; or
      (iii) permanently block the reporting of that item of
      information.

15 U.S.C. §1681s-2(b).

      In Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 614–15 (6th Cir.

2012), the Sixth Circuit explained that “the investigation an information

furnisher undertakes must be a reasonable one.” Id. at 616. The

investigation must be “at least something more than a merely cursory

review.” Id. It must also involve reviewing “all relevant information,”

however, “the nature and specificity of the information provided by the

CRA to the furnisher may affect the scope of the investigation required

by the furnisher.” Id. at 617.

      If the investigation finds “incomplete or inaccurate” information,

then the furnisher “must report those results” to all other CRAs. Id. And

finally, the furnisher “must either ‘modify,’ delete,’ or ‘permanently block

the reporting of’ information that it finds upon investigation to be

inaccurate or incomplete” Id. citing §1681s-2(b)(1)(E).




                                      8
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.841   Page 9 of 21




      The FCRA provides for punitive damages for willful violations of

the statute. 15 U.S.C. § 1681n(a)(2). The Sixth Circuit has explained, “[i]n

order to willfully violate the FCRA, a CRA’s action must entail ‘an

unjustifiably high risk of harm that is either known or so obvious that it

should be known.’” Smith v. LexisNexis Screening Sols., Inc., 837 F.3d

604, 610 (6th Cir. 2016) (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S.

47, 48 (2007)).

      In Boggio v. USAA, the Sixth Circuit held that an issue of material

fact existed as to whether the defendant acted willfully or in reckless

disregard of its FCRA duties. 696 F.3d at 620. Prior to a divorce, and

allegedly unbeknownst to him, the plaintiff’s wife signed the plaintiff’s

name as a co-obligor when obtaining financing from the defendant for a

new vehicle. Id. at 613. When the plaintiff and his wife began divorce

proceedings some time later, the plaintiff discovered the loan and argued

that his ex-wife alone should be responsible for paying it. Id. At the time

of their divorce, however, the loan appeared on the plaintiff’s credit

report. Id.

      A year later, in October 2009, the plaintiff’s ex-wife fell behind on

loan payments, and the plaintiff experienced credit problems. Id. The

                                      9
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.842   Page 10 of 21




 plaintiff’s attorney filed a dispute with the CRAs and with the defendant

 regarding the plaintiff’s status as a co-obligor on his ex-wife’s loan. Id.

 The defendant received requests from the CRAs to verify the disputed

 loan, and reported back that the plaintiff was a co-obligor. Id. As part of

 its investigation, the defendant attempted to mail the plaintiff (but not

 his attorney) a copy of the allegedly-forged check, but sent it to the wrong

 address. Id. at 614. Next, the defendant informed the plaintiff that he

 would need to file a police report or sign a fraud affidavit before it would

 further investigate. Id. Then, in March 2010, the defendant declared the

 dispute a “civil matter between the [plaintiff and his ex-wife]” and did

 not investigate. The plaintiff sued the defendant for willful disregard of

 its duties.

       The Sixth Circuit held that, while the defendant may not have acted

 to intentionally harm the plaintiff, this does not preclude a finding that

 the defendant recklessly disregarded its duty to investigate. It found that

 the defendant employee’s declaration that the defendant had followed its

 internal procedures was unpersuasive, particularly where the defendant

 attempted to send the plaintiff a copy of the disputed check but sent it to

 the wrong address. Id. Accordingly, the Sixth Circuit found, the plaintiff

                                      10
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.843   Page 11 of 21




 “has produced evidence sufficient to present a genuine dispute regarding

 whether [the defendant] violated §1681s-2(b).” Id. at 620.

       The case Smith v. LexisNexis does not involve a furnisher report

 such we have here but does illustrate circumstances where the plaintiff

 did not make a showing sufficient to sustain a willfulness claim under

 the FCRA. 837 F.3d 604. There, the plaintiff applied for a job with an

 employer, which carried out criminal history checks for applicants using

 the defendant as a contractor. Id. at 606. The defendant ran the search

 on the plaintiff using his first name, last name, and date of birth; but not

 his middle name. Id. The search resulted in showing a fraud conviction

 for someone else who shared all but the plaintiff’s middle name. This

 result delayed plaintiff’s hiring by six weeks. He experienced less pay per

 hour for the six-week period than he would have had if he had been hired

 immediately. He also stated that he was depressed and experienced

 stress over how he could make a living. He and his wife borrowed money

 from family members to make ends meet for the six-week period, which

 caused the plaintiff feelings of shame. Id. at 608.

       The plaintiff sued the defendant, and a jury found the defendant

 both willfully and negligently violated the FCRA for failing to include the

                                      11
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.844   Page 12 of 21




 plaintiff’s middle name in its criminal records search. Id. at 609–10. The

 Sixth Circuit reversed the jury’s finding as to the willfulness claim. It

 held that the case was a “far cry from being willful.” Id. at 610.

       Similarly, here Plaintiff has not shown that Cenlar willfully

 disregarded its statutory duties in investigating Plaintiff’s dispute.

 Cenlar’s representative, whose title is “Late Stage Default Corporate

 Representative,” Chad Parish, testified regarding Cenlar’s procedures for

 when it receives a dispute. First, Mr. Parish acknowledged that Cenlar

 was aware of Plaintiff’s Chapter 13 bankruptcy when it first took on

 servicing of and “onboarded” his loan in about 2013. (Id. at PageID.231.)

 He testified that disputes are received via a program called e-OSCAR and

 forwarded to a group within Cenlar called the “third party operational

 group.” (ECF No. 33-2, PageID.200.) This division of Cenlar then reviews

 the dispute “within a timely manner and provides a response back” to the

 CRA. (Id., PageID.219.) He stated that,

       When someone receives a dispute through the e-OSCAR
       program, they’re going to follow the procedures that were in
       that thing. They’re going to review, if it is an initial dispute,
       they’re going to review it entirely. If it is a second or third
       dispute, they’re going to review the prior disputes. They are
       going to review, they’re going to review the prior credit bureau

                                      12
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.845   Page 13 of 21




       reporting history. They’re going to review the payment
       history, if it had to do with that. And they’re going to review
       the, you know, system notes on what was or how—well,
       they’re going to review the system notes on an initial dispute
       and then review the notes on prior disputes to come up with
       whatever they are—whatever the resolution is that they are
       going to come up with.
       They would have also reviewed, they would have reviewed the
       status of the bankruptcy in the bankruptcy arena workstation
       to show, okay, is it active, is it inactive, what is the discharge
       date, what type of bankruptcy it was. And then they’re going,
       once they complete all that, then they’re going to respond to
       the ACDV3 accordingly.
 (ECF No. 33-2, PageID.269–270.)

       He testified that it would be inappropriate for Cenlar to continue to

 report on a loan that had been discharged in bankruptcy (id.,

 PageID.238), but that here, Cenlar did no such reporting of the

 discharged loan. Mr. Parish testified, “[u]pon review of the records I saw,

 no, there was no delinquent reporting done on the loan.” (Id.,

 PageID.238.)

       Notably, at the time Plaintiff sent his first dispute to Cenlar in early

 2018, very soon after his bankruptcy proceedings closed, the information



       3ACDV stands for Automated Credit Dispute Verification, which the e-Oscar
 system supports. See https://www.e-oscar.org/implementation/about-us
                                       13
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.846   Page 14 of 21




 in Cenlar’s system regarding the bankruptcy discharge was not yet

 accurate. But later, after Plaintiff brought the dispute, Cenlar made the

 appropriate correction. (Id., PageID.256–257.) Mr. Parish stated in

 explanation, “the balances are showing on the system, but nothing was

 reported to the credit bureaus. The balances on these disputes for

 whatever reason were reflecting the amounts that were actually on our

 system.” (Id., PageID.261.) He further testified that, “Mr. Krueger did

 not owe Cenlar on these loans. However, all I’m saying is these balances

 were still on our system of record that was, you know, furnished in this

 information.” (Id., PageID.266.) Accordingly, Cenlar argues, no incorrect

 reporting was done, and the corrections were made according to Cenlar’s

 dispute policy by March 2019.

         In response, Plaintiff argues that Cenlar’s investigation of his

 dispute was not just defective; rather, it was “nothing short of

 intentional.” (ECF No. 47, PageID.750.) He argues that the discharged

 loan was reported “continually,” however, he has not set forth any

 evidence of this.    Nor does he rebut with any supporting facts that

 contradicts Mr. Parish’s denial that any “continual” reporting took place.

 (Id.)

                                      14
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.847   Page 15 of 21




          Plaintiff also argues that Cenlar’s awareness of Plaintiff’s

 bankruptcy as early as 2014 is evidence of its willful violation of the

 FCRA in 2018. (ECF No. 47, PageID.750.) Cenlar’s knowledge of the fact

 that a bankruptcy proceeding was pending when it began servicing the

 loan cannot be a basis of willful disregard of its obligations four years

 later.

          Finally, Plaintiff appears to argue that, since the FCRA does not

 define “willful,” the Court should impose a definition of “willful” that

 would, in effect, create a rule where any incorrect balance showing in

 Cenlar’s system warrant a finding of willfulness even when they are

 corrected following submission of a dispute. However, the Sixth Circuit,

 as set forth above, has provided guidance on interpreting the term

 “willful,” which is not aligned with Plaintiff’s approach. And here, there

 is nothing akin to, for example, sending a check to the plaintiff at a wrong

 address or telling the plaintiff he would have to file a police report as in

 Boggio, or requesting Plaintiff take some other action before it would

 investigate further. In sum, Plaintiff does not cite to any evidence to

 support this claim of willfulness, recklessness, or intentionality.




                                      15
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.848   Page 16 of 21




       Accordingly, Cenlar’s motion for summary judgment is granted as

 to Plaintiff’s claim under 15 U.S.C. § 1681n for willful noncompliance.

 Plaintiff’s claim under § 1681n is dismissed with prejudice.

           2. Negligent Investigation

       Having dismissed Plaintiff’s claim for willfulness under § 1681n of

 the FCRA, Plaintiff’s remaining claim is for negligence under 15 U.S.C.

 § 1681o. Defendant argues that summary judgment should be granted in

 its favor on this claim because Plaintiff is unable to prove actual

 damages, which are required under 15 U.S.C. § 1681o. 15 U.S.C. § 1681o

 provides the following with regard to damages for furnisher negligence:

       Any person who is negligent in failing to comply with any
       requirement imposed under this title [15 USCS §§ 1681 et
       seq.] with respect to any consumer is liable to that consumer
       in an amount equal to the sum of—
       (1) any actual damages sustained by the consumer as a result
       of the failure[.]
 Additionally, “[i]n order to recover actual damages, a plaintiff must show

 that the violation of the [FCRA] caused the loss of credit or some other

 harm.” Bach v. First Union Nat. Bank, 149 F. App’x 354, 360–61 (6th Cir.

 2005.).



                                        16
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.849   Page 17 of 21




       When analyzing a party’s standing to make a claim under the

 FCRA, the Supreme Court stated that “the injury-in-fact requirement

 requires a plaintiff to allege an injury that is both ‘concrete and

 particularized.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1545 (2016)

 (quoting Friends of the Earth, Inc. v. Laidlaw Env’tl Svs. (TOC), Inc., 528

 U.S. 167, 180–81 (2000)). The Court noted that a plaintiff under the

 FCRA must allege more than “a bare procedural violation,” because “[a]

 violation of one of the FCRA’s procedural requirements may result in no

 harm.” Id. at 1550. Rather, a plaintiff’s injury must be both concrete and

 particularized.

       With respect to a no harm violation, the Supreme Court explained

 that if the agency used an incorrect zip code, it may be that the agency

 may have committed a procedural violation, but “[i]t is difficult to

 imagine how the dissemination of an incorrect zip code, without more,

 could work any concrete harm.” Id. The Court stated that when analyzing

 such claims involving intangible harms, “it is instructive to consider

 whether an alleged intangible harm has a close relationship to a harm

 that has traditionally been regarded as providing a basis for a lawsuit in

 English or American courts.” Id. at 1549.

                                      17
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20    PageID.850   Page 18 of 21




       The Sixth Circuit applied this principle in Buchholz v. Meyer Njus

 Tanick, PA, 946 F.3d 855 (2020). There, the plaintiff received two letters

 from the defendant law firm regarding two debts he owed to a bank. The

 plaintiff did not dispute the debts, but alleged that the letters “made him

 feel anxious and fear that [the defendant] would sue him if he did not

 promptly pay.” Id. at 859. The plaintiff sued under the Fair Debt

 Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq. The Court

 applied the rules of Spokeo and the FCRA in examining the emotional

 distress claim set forth, and stated, “[i]t is far from clear that a bare

 allegation of anxiety is a concrete injury.” Id. at 863. The Court

 determined that cases where “emotional distresses were accompanied by

 corroborating allegations that established more than bare anxiety” tend

 to “make sense,” but “anxiety alone appears to fall short of a cognizable

 injury as a matter of general tort law.” Id. at 864.

       Here, Plaintiff has not made a showing of a concrete and

 particularized injury in fact. This is particularly the case because he

 concedes that he did not apply for credit and cannot demonstrate that

 any alleged misreporting “caused the loss of credit or some other harm.”

 Bach, 149 F. App’x 360–61. He admitted that he did not intend to begin

                                      18
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.851   Page 19 of 21




 rebuilding his credit for the “first couple months out” of bankruptcy. After

 that point, he intended to take on some small debt to begin rebuilding his

 credit score. (ECF No. 33-3, PageID.331–32.) Plaintiff’s position is that

 the inaccurate CRA reports prolonged his ability to obtain a favorable

 rate to purchase a family car, and that instead, he had to spend money

 fixing the car he already owned. (Id.; ECF No. 33, PageID.183.) Plaintiff

 took out a loan and purchased a car in September 2019, at a favorable

 rate. (ECF No. 33-3, PageID.353–54.) Neither of these facts support a

 claim for damages.

       Plaintiff also argues that his damages are shown by his emotional

 distress and the appearance of a physical tick. (ECF No. 33, PageID.175;

 ECF No. 33-3, PageID.359–60.) Plaintiff states that the tick did not occur

 until after his bankruptcy was over (ECF No. 33-3, PageID 359), and he

 stated that the five years during bankruptcy were very stressful.

 Furthermore, both Plaintiff’s spouse and mother testified that he

 developed physical symptoms of stress during the bankruptcy, not after

 it. (ECF No. 40, PageID.597.) Plaintiff never sought treatment for his

 physical symptoms and did not mention them at his regular checkup with

 his physician. (ECF No. 33-3, PageID.359–60.) Defendant persuasively

                                      19
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.852   Page 20 of 21




 argues that even if Plaintiff experienced the physical tick following his

 bankruptcy case, he cannot show that it was traceable to Defendant’s

 actions. (ECF No. 40, PageID.596 (citing Bucholz, 946 F.3d at 866).) In

 sum, even when viewing the facts in the light most favorable to Plaintiff,

 he does not support his bare allegations with evidence and there is not a

 cognizable injury appropriate for submission to a jury.

       The Court acknowledges that Plaintiff experienced frustration over

 the length of time that it took Cenlar to correct the information about his

 discharged loan in its system. However, there is no showing that Cenlar

 erred beyond a mere procedural violation, if that, which is not enough to

 sustain this case under Spokeo. Plaintiff must be able to set forth a more

 concrete and particularized showing of damages for this case to go before

 a jury. Accordingly, Cenlar’s motion for summary judgment is granted.

 Plaintiff’s negligence claim under the FCRA is dismissed with prejudice.

          B. Plaintiff’s Motion for Summary Judgment

       Plaintiff also moves for partial summary judgment against Cenlar.

 (ECF No. 33.) He argues that Cenlar conducted an unreasonable

 investigation of his dispute as a matter of law, and that summary

 judgment should be granted in his favor. However, for the reasons set
                                 20
Case 5:19-cv-10581-JEL-DRG ECF No. 51 filed 09/29/20   PageID.853   Page 21 of 21




 forth above, Plaintiff’s two claims are dismissed. Plaintiff’s motion for

 summary judgment is denied.

       IV.    Conclusion

       For the reasons set forth above, the Court GRANTS Cenlar’s motion

 for summary judgment (ECF No. 40) and DENIES Plaintiff’s motion for

 partial summary judgment (ECF No. 33.) The case is dismissed with

 prejudice.

       IT IS SO ORDERED.

 Dated: September 29, 2020          s/Judith E. Levy
 Ann Arbor, Michigan                JUDITH E. LEVY
                                    United States District Judge




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on September 29, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      21
